DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a new ground of objection to the Specification, necessitated by Applicant’s amendment:

Specification
The amendment filed 2/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as indicated in the amendment.  
Applicant is required to cancel the new matter in the reply to this Office Action.

The rejection under section 112(a) is maintained:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, antibody conjugates comprising multispecific antibodies, such as bispecific antibodies that bind a cytotoxic effector cells and another binding moiety that binds a disease-associated cell, wherein the bispecific antibody comprises a binding moiety that specifically binds to a cytotoxic effector cell and a binding moiety that specifically binds to a tumor or cancer cell, and wherein the cytotoxic effector cell is a T cell or a NK cell.
 To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of bispecific antibodies comprising a binding moiety that specifically binds to a cytotoxic effector cell and a binding moiety that specifically binds to a tumor or cancer cell, and wherein the cytotoxic effector cell is a T cell or a NK cell, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for bispecific antibodies comprising a binding moiety that specifically binds to a cytotoxic effector cell and a binding moiety that specifically binds to a tumor or cancer cell, and wherein the cytotoxic effector cell is a T cell or a NK cell.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of these conjugates. Specifically, Applicant fails to disclose any other conjugates, besides those prepared in specification, i.e., bispecific antibody conjugates (BiTE(CD16-MUC1)-PLGA and BiTE(CD16-CEA)-PLGA) having BiTE(CD16-MUC1) and BiTE(CD16-CEA) conjugated to nanoparticles.  In relation to the above, these disclosed species do not represent the substantial variety covered by the genus of conjugates with multispecific antibodies that bind a cytotoxic effector cells and binding moieties that bind a disease-associated cell.
With regard to the functional definition of bispecific antibodies comprising a binding moiety that specifically binds to a cytotoxic effector cell and a binding moiety that specifically binds to a tumor or cancer cell, and wherein the cytotoxic effector cell is a T cell or a NK cell, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of antibodies to see if the compounds can perform the required binding.  In this connection, the specification contains no structural or specific functional characteristics of those antibodies which perform the required binding, besides those antibodies instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Again, the specification only discloses a few embodiments, bispecific antibody conjugates (BiTE(CD16-MUC1)-PLGA and BiTE(CD16-CEA)-PLGA) having BiTE(CD16-MUC1) and BiTE(CD16-CEA) conjugated to nanoparticles.  These do not cover the variety and scope of the bispecific antibodies covered by the rejected claims.  
Here, the recited functional definition of wherein the bispecific antibody comprises a binding moiety that specifically binds to a cytotoxic effector cell and a binding moiety that specifically binds to a tumor or cancer cell, and wherein the cytotoxic effector cell is a T cell or a NK cell does not adequately describe the invention.
Here, the genus of antibodies cannot be adequately described by functional characteristics of preferential binding, even where there is disclosed or known correlations between structure and function. 
The Examiner recognizes that the target, i.e., targets of a cytotoxic effector cells and tumor cells, may be fully characterized. Previously, disclosing a bonding target, such as ofCS satisfies the written description requirement for a claim to an antibody or protein that binds the target.  The Federal Circuit's decisions in Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) and Noelle v. Lederman, 355 F. 3d 1341 (Fed. Cir. 2004) which purportedly set forth what has been called the "newly characterized antigen" test.  Also, the PTO's Written Description Training Materials Revision  dated March 25, 2008, provide an example (Example 13) embodying the test set forth in Enzo and Noelle. 
However, reliance on Enzo and Noelle is misplaced. While the court in Noelle did discuss what is referred to as the "newly characterized antigen" test, the Federal Circuit has recently rejected such a test. Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017). At issue in Amgen was the district court's jury instruction which read:
In the case of a claim to antibodies, the correlation between structure and function may also be satisfied by the disclosure of a newly characterized antigen by its structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that the production of antibodies against such an antigen was conventional and routine.
Id. at 1376. The Federal Circuit concluded that the instruction was "not legally sound and [was] not based on any binding precedent." Id. In reaching its conclusion the Federal Circuit reviewed the cases which purported to set forth the newly characterized antigen test including Noelle. Id. at 1376-77. The court concluded that in each of the prior cases the reference to the newly characterized antigen test was dicta and not binding precedent. Id.
The Federal Circuit went on to find that the newly characterized antigen test ran afoul of the Federal Circuit's precedent in Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en bane). Id. at 1378. The court noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id.  The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when (“it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants' expert Dr. Eck testifying that knowing "that an antibody binds to a particular amino acid... does not tell you anything at all about the structure of the antibody [emphasis applied]"); J.A. 1314 (836:9-11) (Appellees' expert Dr. Petsko being informed of Dr. Eck's testimony and responding that "[m]y opinion is that [he's] right"); Centocor, 636 F.3d at 1352 (analogizing the antibody antigen relationship as searching for a key "on a ring with a million keys on it") (internal citations and quotation marks omitted).
In a memo issued in February 2018, USPTO, Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, Feb. 22, 2018 (available at https://www.usnto.gov/sites/defauH/files/documents/amgen 22feb2018.pdf) the PTO issued a clarification regarding the law of written description as it applies to antibodies stating: 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
The Memo goes on to state that 
"Examples in the 2008 Written Description Training Materials Are Outdated." and should NOT be relied upon as reflecting the current state of the law. Id. at 2. The Memo explains that
USPTO personnel should continue to follow the guidance in the MPEP regarding written description (see, e.g., MPEP 2161.01 and 2163 ), except insofar as MPEP 2163 indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.
Id.
The instant claims present the same deficiency as the claims in Amgen where there is no evidence that knowledge of the chemical structure of the desired targets on cytotoxic effector cells or tumor cells gives the required kind of structure-identifying information about the corresponding peptides that it binds.  As in Amgen, the instant claims attempt to describe a bispecific antibody by describing the target to which the peptides bind. Moreover, there is nothing else in the disclosure that describes the peptides as required by the test set forth in Ariad.
Accordingly, the specification lacks adequate written description for the recited bispecific antibodies comprising a binding moiety that specifically binds to a cytotoxic effector cell and a binding moiety that specifically binds to a tumor or cancer cell, and wherein the cytotoxic effector cell is a T cell or a NK cell.  The rejection is maintained.


The rejection under section 112(b) is withdrawn in view of Applicant’s amendment’s in connection with this ground of rejection. 

The rejection under section 103 is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 19-30 remain rejected under 35 U.S.C. 103 as being unpatentable over:
DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. 1905409-39-3, Mosunetuzumab, entered 06 May 2016 (Registry No. 1905409-39-3); or 
ClinicalTrials.gov identifier (NCT number): NCT02500407, 2015, downloaded 25 October 2021 from: https://clinicaltrials.gov/ct2/show/NCT02500407?term=Mosunetuzumab&draw=2&rank=3 (Clinical Trials); or 
Sun et al., Sci Transl Med. 2015 May 13;7(287):287ra70 (Sun);
all in view of:
Arruebo et al., Journal of Nanomaterials, 2009, 24 pages (Arruebo); or 
Taylor et al., Nanocell targeting using engineered bispecific antibodies, mAbs, (2015) 7:1, 53-65 (Taylor); or 
Wu et al., Theranostics 2016; 118-130 (Wu).

The primary references teach a multispecific antibody with specificity for a cytotoxic effector cell and a diseases-associated cell:
Registry No. 1905409-39-3 teach Mosunetuzumab, bispecific humanized Immunoglobulin G1 anti-human CD3 with anti-human CD20.  
Mosunetuzumab is in clinical trials, administered either as a single agent and in combination with atezolizumab in patients with Relapsed or Refractory B-Cell Non-Hodgkin's Lymphoma and Chronic Lymphocytic Leukemia (see Clinical Trials).
See Sun (“An alternate approach to T cell therapy involves the use of bispecific molecules that redirect endogenous T cells to recognize tumor cells. Such therapeutics concomitantly bind to CD3 on T cells and a target antigen such as CD19 on target cancer cells. The therapeutic potential of this approach is exemplified by of the recent approval of blinatumomab, a bispecific T cell engager (BiTE) targeting CD19, for treatment of relapsed/refractory B cell acute lymphoblastic leukemia (ALL)”).
Sun also describes CD20-TDB is cross-reactive to cynomolgus monkey CD3ε and CD20 antigens.
The above references may fail to explicitly teach conjugation of the bispecific antibody to a nanoparticle. However, the secondary references are added for the proposition that antibody conjugated nanoparticles were within the purview of those of ordinary skill:



See Arruebo et al.:

    PNG
    media_image1.png
    266
    342
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    143
    339
    media_image2.png
    Greyscale


	

















	See Taylor:

    PNG
    media_image3.png
    479
    352
    media_image3.png
    Greyscale


See Wu:

    PNG
    media_image4.png
    349
    555
    media_image4.png
    Greyscale

In this way, those of ordinary skill could have applied nanoparticles in the manner required and a predictable fashion for the purposes of providing the recited multi specific antibody conjugates.  As outlined above, the primary references teach the required multispecific antibody with specificity for a cytotoxic effector cell and a diseases-associated cell.  The secondary references are added for the proposition that antibody-conjugated nanoparticles are applicable to these bispecific antibodies.    Specifically, the secondary references teach that the particular known technique of conjugating antibodies to nanoparticles was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to bispecific antibodies, such as those taught by the primary references, would have yielded predictable results.  Accordingly, using a nanoparticle for the purposes of preparing the claimed antibody conjugates would have been prima facie obvious.

Again, the secondary references provide a reasonable basis to provide bispecific antibodies on a nanoparticle, see for example:

    PNG
    media_image5.png
    442
    354
    media_image5.png
    Greyscale

Those those of ordinary skill would have recognized that applying the known technique to bispecific antibodies, such as those taught by the primary references, would have yielded predictable results.  Applicant has not disputed that the references provide a reasonable expectation of success.
With regard to any unexpected results, as alleged in Applicant’s remarks, such results of specific embodiments are far from commensurate with the scope of the claims.
Therefore, the rejection is maintained since the references provide a reason to combine the known bispecific antibody with a nanoparticle, and such combination would provide a reasonable expectation of success, and since the claims are not commensurate with any showing of unexpected results in the specification.   

Applicant's amendment necessitated the new ground(s) of rejection or objection  presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642